UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06377 Dreyfus Municipal Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 97.4% Rate (%) Date Amount ($) Value ($) Alabama - 2.5% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,519,550 Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,620,544 Black Belt Energy Gas District, Gas Supply Revenue 4.00 6/1/21 5,000,000 5,572,400 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,005,870 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 11,223,240 Alaska - .4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 Arizona - 1.2% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,589,636 La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/36 1,750,000 1,920,660 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 1,180,000 1,155,845 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 3,500,000 4,379,970 California - 7.1% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,597,320 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 b 2,254,340 California, GO 5.25 10/1/16 295,000 299,991 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,889,050 California, GO (Various Purpose) 5.75 4/1/31 1,700,000 1,932,679 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 7.1% (continued) California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,278,596 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,512,520 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,478,426 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 10,106,966 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,772,700 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 2,750,000 c 3,103,595 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 d 1,388,186 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,255,000 1,265,316 Los Angeles, Wastewater System Revenue 5.75 6/1/34 1,125,000 1,287,023 Los Angeles, Wastewater System Revenue (Prerefunded) 5.75 6/1/19 1,375,000 b 1,574,884 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,151,670 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,175,980 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,177,780 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 3.00 7/1/33 2,300,000 2,330,015 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,726,080 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,175,520 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/29 2,020,000 2,468,602 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 7.1% (continued) Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 0.00 9/1/21 1,615,000 d 1,497,913 University of California Regents, General Revenue (Prerefunded) 5.75 5/15/19 2,000,000 b 2,287,800 Colorado - 2.9% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 17,315,550 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) (Prerefunded) 8.00 12/1/18 1,000,000 b 1,190,390 Colorado Health Facilities Authority, HR (Children's Hospital Colorado Project) 5.00 12/1/41 1,500,000 1,776,750 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,341,516 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 7/1/38 2,050,000 2,299,137 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.25 1/1/45 3,000,000 3,393,750 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,128,040 Connecticut - 1.2% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 5,000,000 6,077,250 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/33 4,540,000 5,515,646 District of Columbia - .8% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,573,400 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,948,118 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,110,260 Florida - 7.0% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,866,426 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 15,500,000 19,124,210 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Florida - 7.0% (continued) Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,137,223 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/21 2,145,000 2,545,772 Florida Higher Educational Facilities Financing Authority, Educational Facilities Revenue (Nova Southeastern University Project) 5.00 4/1/28 1,250,000 1,523,950 Florida Higher Educational Facilities Financing Authority, Educational Facilities Revenue (Nova Southeastern University Project) 5.00 4/1/35 1,500,000 1,779,060 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/31 2,000,000 2,421,280 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue (Prerefunded) 6.25 10/1/19 3,260,000 b 3,809,114 Hillsborough County Aviation Authority, Customer Facility Charge Revenue (Tampa International Airport) 5.00 10/1/44 3,500,000 4,096,995 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/28 2,000,000 2,428,600 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,530,000 1,884,639 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/35 1,500,000 1,757,820 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,000,000 3,561,930 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 6,142,750 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,980,198 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.61 11/15/23 2,250,000 e 2,137,500 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,121,140 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/46 3,500,000 4,165,525 Georgia - 2.8% Atlanta, Airport General Revenue 5.00 1/1/20 3,000,000 3,414,510 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,334,088 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Georgia - 2.8% (continued) Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 1,640,000 b 1,917,242 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,750,000 2,113,563 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) (Prerefunded) 6.25 6/15/18 3,895,000 b 4,324,151 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 6/15/18 1,685,000 b 1,847,232 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 4.00 1/1/21 5,000,000 5,596,650 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/21 5,000,000 5,820,500 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Corp.) 5.00 6/15/32 1,240,000 1,329,230 Idaho - .9% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) (Prerefunded) 7.38 6/1/18 5,600,000 b 6,331,696 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 2,500,000 b 2,827,850 Illinois - 10.8% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/31 7,500,000 8,955,525 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 7,300,000 8,664,589 Chicago, Second Lien Water Revenue 5.00 11/1/28 1,000,000 1,190,570 Chicago, Second Lien Water Revenue 5.00 11/1/28 1,455,000 1,695,875 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 3,000,000 3,050,700 Chicago Park District, Limited Tax GO (Insured; Build America Mutual Assurance Company) 5.00 1/1/29 2,895,000 3,304,006 Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Capital Improvement Bonds 5.00 12/1/44 3,000,000 3,511,020 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 10.8% (continued) Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,500,000 3,601,185 Illinois, Sales Tax Revenue 5.00 6/15/24 4,270,000 5,159,825 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 10,706,040 Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 1,500,000 1,732,680 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,933,670 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/34 3,000,000 3,539,070 Illinois Finance Authority, Revenue (Sherman Health Systems) (Prerefunded) 5.50 8/1/17 1,000,000 b 1,054,480 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,414,000 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 3,900,000 4,644,900 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/32 2,000,000 2,425,600 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/36 4,000,000 4,783,360 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,742,200 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,636,145 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 9,060,948 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 7,500,000 8,740,050 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,500,000 2,824,300 Indiana - 2.3% Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 5.00 11/15/36 3,890,000 4,668,117 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/36 3,765,000 4,524,852 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 7,500,000 8,977,050 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/35 3,400,000 3,965,726 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Iowa - .9% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 8/15/33 5,105,000 6,162,807 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/23 2,500,000 3,061,475 Kentucky - 2.0% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,500,687 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 4,000,000 4,825,800 University of Kentucky, General Receipts Bonds 5.25 10/1/17 7,845,000 8,320,485 Louisiana - 2.0% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,967,450 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 3,250,000 3,722,712 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,230,420 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 5,000,000 5,152,200 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 4,500,000 5,155,605 Maine - .2% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 1,250,000 Maryland - 4.3% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,837,072 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,758,344 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,188,200 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Maryland - 4.3% (continued) Baltimore, Subordinate Project Revenue (Water Projects) (Prerefunded) 5.75 7/1/19 750,000 b 860,738 Howard County, COP 8.15 2/15/20 605,000 758,404 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,503,525 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,005,430 Maryland Community Development Administration Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 970,000 972,318 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,191,240 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,096,680 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,150,160 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,842,600 Maryland Economic Development Corporation, Student Housing Revenue (Universityof Maryland, College Park Projects) (Prerefunded) 5.75 6/1/18 1,000,000 b 1,098,260 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,500,000 b 2,942,475 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,450,625 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,159,210 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,751,040 Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) 5.00 8/15/38 1,000,000 1,162,590 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (Prerefunded) 6.00 1/1/18 3,005,000 b 3,252,582 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Maryland - 4.3% (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) (Prerefunded) 5.75 1/1/18 2,500,000 b 2,696,150 Maryland Stadium Authority, Baltimore City Public Schools Construction and Revitalization Program Revenue 5.00 5/1/23 3,000,000 3,691,170 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 3,003,120 University System of Maryland, Auxiliary Facility and Tuition Revenue (Prerefunded) 5.00 4/1/21 1,000,000 b 1,179,720 Massachusetts - 2.4% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,655,950 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,466,385 Massachusetts Development Finance Agency, Revenue (Partners HeathCare System Issue) 5.00 7/1/30 4,420,000 5,504,226 Massachusetts Development Finance Agency, Revenue (Partners HeathCare System Issue) 5.00 7/1/31 4,710,000 5,838,987 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,051,840 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,354,240 Michigan - 4.5% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 d 983,302 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 920,000 731,520 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 840,379 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,165,150 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 d 6,091,618 Kent County, Airport Revenue (Gerald R. Ford International Airport) (Prerefunded) 5.00 1/1/17 4,555,000 b 4,668,647 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Michigan - 4.5% (continued) Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,986,325 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,955,400 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,500,000 1,763,895 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 3,000,000 3,505,140 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Second Lien Local Project Bonds) 5.00 7/1/35 1,190,000 1,382,090 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,520,000 1,755,615 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 2,265,000 f 1,132,364 Michigan State Building Authority, Revenue (Facilities Program) 5.00 10/15/45 5,000,000 5,847,200 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,616,780 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,407,040 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/29 1,700,000 2,040,425 Minnesota - 3.4% Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 2/1/17 340,000 d 338,535 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Minnesota - 3.4% (continued) Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 2,525,000 2,833,934 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) (Prerefunded) 6.50 11/15/18 475,000 b 539,956 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,171,560 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,120,350 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,101,860 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,664,220 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,892,576 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) (Prerefunded) 5.00 4/1/17 1,000,000 b 1,036,300 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,834,075 Northfield, HR 5.38 11/1/31 1,240,000 1,260,299 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,159,280 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,129,810 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.50 5/1/19 2,000,000 b 2,261,880 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) (Prerefunded) 5.75 7/1/18 1,000,000 b 1,102,610 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) (Prerefunded) 5.75 7/1/19 3,000,000 b 3,441,960 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 794,265 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 d 3,741,583 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Minnesota - 3.4% (continued) University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,199,360 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,750,845 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 f 10,455 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,167,940 Missouri - 1.1% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/30 3,000,000 3,609,870 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) 5.00 6/1/29 4,000,000 4,786,680 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/31 2,000,000 2,395,400 Nebraska - 1.2% Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/30 1,380,000 1,641,482 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/37 5,050,000 6,010,257 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/38 3,655,000 4,346,453 Nevada - .3% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 New Hampshire - .2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.91 10/1/33 1,920,000 e New Jersey - 1.8% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 2,250,000 2,440,440 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 1.8% (continued) New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,400,000 1,567,902 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 4,000,000 4,469,320 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/29 1,000,000 1,177,370 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 5,000,000 5,894,350 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.70 1/1/30 2,500,000 e 2,287,500 New Mexico - .5% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.04 8/1/19 5,000,000 e New York - 7.7% Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 5,000,000 b 5,730,050 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,187,958 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,946,775 New York City, GO 5.00 4/1/23 2,055,000 2,466,390 New York City, GO 5.00 8/1/24 2,930,000 3,606,947 New York City, GO 5.00 3/1/25 3,300,000 4,145,361 New York City, GO 5.00 8/1/25 2,500,000 3,099,300 New York City, GO 5.00 8/1/25 3,510,000 4,231,902 New York City, GO 5.00 8/1/28 1,000,000 1,120,150 New York City, GO 5.00 10/1/36 2,500,000 2,934,225 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,914,350 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/37 5,340,000 6,444,899 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 4,000,000 c 4,507,560 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,500,000 3,209,250 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 7.7% (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/31 9,090,000 11,112,343 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.26 4/1/34 2,100,000 e 1,976,625 New York State Thruway Authority, General Revenue 5.00 1/1/27 2,000,000 2,439,060 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/39 5,000,000 5,942,850 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/19 4,000,000 4,542,800 North Carolina - 1.2% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,938,346 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) (Prerefunded) 5.00 6/1/16 1,000,000 b 1,000,000 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) (Escrowed to Maturity) 6.00 1/1/22 1,000,000 1,215,700 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) (Prerefunded) 6.25 12/1/18 2,250,000 b 2,550,713 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) (Escrowed to Maturity) 0.00 11/1/16 3,055,000 d 3,047,943 Orange Water and Sewer Authority, Water and Sewer System Revenue (Prerefunded) 5.00 7/1/16 1,000,000 b 1,003,720 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) (Prerefunded) 5.00 10/1/19 1,000,000 b 1,134,140 Ohio - 4.7% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,880,450 American Municipal Power Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 437,194 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,366,200 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Ohio - 4.7% (continued) Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 4,090,380 Cincinnati, EDR (Baldwin 300 Project) (Prerefunded) 5.00 11/1/18 2,565,000 b 2,820,012 Cleveland, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/31 1,000,000 1,181,020 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,265,800 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,892,775 Cuyahoga Community College District, General Receipts Bonds (Prerefunded) 5.00 2/1/20 2,500,000 b 2,857,000 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 140,000 155,431 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) (Prerefunded) 5.00 5/1/19 1,860,000 b 2,077,992 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,453,572 Miami University, General Receipts Bonds 5.00 9/1/22 2,140,000 2,537,719 Ohio, Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/24 1,800,000 2,088,018 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 2,500,000 2,683,250 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,820,293 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/23 40,000 50,167 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,365,980 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,665,000 c 1,722,426 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 1,975,000 2,051,373 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Ohio - 4.7% (continued) University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,677,465 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,115,710 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,945,220 Oklahoma - .1% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) (Prerefunded) 5.25 10/1/16 1,135,000 b Oregon - .2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 Pennsylvania - 3.4% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,059,758 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) 5.00 11/15/46 1,750,000 2,041,760 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/46 9,185,000 10,851,251 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,057,010 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) (Prerefunded) 6.00 8/15/18 2,500,000 b 2,781,875 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 1,730,000 b 1,897,827 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 b 296,193 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/35 2,000,000 2,377,660 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/24 5,000,000 6,044,650 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/27 2,235,000 2,429,467 Rhode Island - .3% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 3,000,000 South Carolina - 1.2% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,883,150 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 1.2% (continued) South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 8,734,200 Texas - 6.7% Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/28 1,500,000 1,833,525 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) (Escrowed to Maturity) 6.25 12/15/17 2,170,000 2,245,364 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,433,650 Fort Bend Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/26 1,835,000 2,291,603 Harris County, Tax Road GO 5.00 10/1/27 2,500,000 3,156,850 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue (Baylor College of Medicine) 5.00 11/15/24 4,135,000 5,106,932 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,526,290 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/32 800,000 948,992 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.63 1/1/33 2,770,000 2,977,556 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 805,000 866,236 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 1/1/18 2,230,000 b 2,398,387 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/38 5,815,000 6,756,041 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,046,861 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/26 6,095,000 7,783,254 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,866,950 San Antonio, Electric and Gas Systems Revenue (Escrowed to Maturity) 5.50 2/1/20 255,000 295,690 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,550,280 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 6.7% (continued) Socorro Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/27 3,705,000 4,538,699 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Scott and White Health Project) 5.00 11/15/45 2,500,000 2,972,550 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,950,825 Virginia - 1.1% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,229,410 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,114,290 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,232,300 Norfolk, Water Revenue (Prerefunded) 5.00 11/1/18 1,000,000 b 1,100,440 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 460,000 470,318 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 215,000 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,098,860 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,281,820 Winchester Economic Development Authority, HR (Valley Health System Obligated Group) 5.00 1/1/35 1,560,000 1,848,850 Washington - 2.9% Port of Seattle, Intermediate Lien Revenue 5.00 3/1/35 3,000,000 3,546,060 Seattle, Drainage and Wastewater Improvement Revenue 5.00 5/1/23 4,965,000 6,112,560 Washington, GO (Various Purpose) 5.00 7/1/27 5,000,000 6,304,700 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,621,640 Long-Term Municipal Investments - 97.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Washington - 2.9% (continued) Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 3,485,000 b 3,890,898 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 5,753,100 West Virginia - .5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 4,500,000 Wisconsin - 1.9% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/35 7,000,000 8,272,950 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,267,680 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 5.00 11/15/29 4,500,000 5,605,065 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 2,284,840 U.S. Related - .8% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 d 1,145,000 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,108,600 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 959,605 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,463,880 Total Long-Term Municipal Investments (cost $882,569,452) Short-Term Municipal Investments - 1.4% California - .8% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.26 6/1/16 7,420,000 g STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - 1.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Connecticut - .6% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.25 6/1/16 6,040,000 g Total Short-Term Municipal Investments (cost $13,460,000) Total Investments (cost $896,029,452) % Cash and Receivables (Net) % Net Assets % aZero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $9,333,581 or .95% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate security—rate shown is the interest rate in effect at period end. f Non-income producing—security in default. g Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2016, accumulated net unrealized appreciation on investments was $73,156,354, consisting of $76,686,711 gross unrealized appreciation and $3,530,357 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 97.5% Rate (%) Date Amount ($) Value ($) Alabama - 5.4% Birmingham Special Care Facilities Financing Authority, Improvement Revenue (Methodist Home for the Aging) 5.75 6/1/35 1,350,000 1,397,223 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 1,500,000 1,508,805 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 5,000,000 a 4,008,300 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 1,500,000 1,954,620 Alaska - 1.5% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 2,650,000 Arizona - 7.2% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,362,850 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools Projects) 5.00 7/1/46 1,000,000 b 1,046,760 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools, Inc. Projects) 5.00 7/1/45 1,500,000 b 1,570,485 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,764,575 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 500,000 489,765 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,055,000 2,571,668 California - 9.0% California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,273,434 California Statewide Communities Development Authority, Revenue (California Baptist University) 6.38 11/1/43 2,000,000 2,264,460 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 9.0% (continued) California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 1,000,000 b 1,128,580 Placentia-Yorba Linda Unified School District, GO 0.00 8/1/49 11,605,000 c 3,634,802 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,854,900 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) (Prerefunded) 6.63 8/1/19 2,000,000 d 2,360,180 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 2,199,890 Connecticut - 1.8% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,717,230 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,237,803 Florida - 7.0% Cape Coral Health Facilities Authority, Senior Housing Revenue (Gulf Care, Inc. Project) 5.88 7/1/40 1,000,000 b 1,038,060 Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,168,450 Florida Development Finance Corporation, Educational Facilities Revenue (Miami Arts Charter School Project) 5.88 6/15/34 1,250,000 b 1,290,325 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,042,160 Mid-Bay Bridge Authority, Springing Lien Revenue (Prerefunded) 7.25 10/1/21 1,500,000 d 1,949,385 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 e 1,199,960 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,802,850 Long-Term Municipal Investments - 97.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Florida - 7.0% (continued) Village Community Development District Number 10, Special Assessment Revenue 6.00 5/1/44 800,000 952,416 Georgia - .7% Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,000,000 Illinois - 9.4% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 1,000,000 1,152,790 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,240,000 1,440,037 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/39 1,000,000 1,122,170 Illinois, Sales Tax Revenue 5.00 6/15/24 1,000,000 1,208,390 Illinois Finance Authority, Revenue (Plymouth Place, Inc.) 5.00 5/15/37 1,000,000 1,037,990 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 1,000,000 1,210,360 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 1,250,000 1,375,725 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 15,000,000 c 2,795,100 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,192,230 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.50 4/1/31 1,000,000 1,164,980 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 1,500,000 1,694,580 Indiana - 1.8% Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/36 1,000,000 1,201,820 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 1,500,000 1,795,410 Iowa - 2.2% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 2,500,000 2,675,700 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Iowa - 2.2% (continued) Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 1,002,970 Kentucky - .5% Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/35 750,000 Louisiana - 5.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,620,120 Louisiana Public Facilities Authority, Revenue (Entergy Louisiana, LLC Project) 3.50 6/1/30 1,500,000 1,549,365 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 3,800,000 b 3,835,492 New Orleans, Water Revenue 5.00 12/1/34 1,000,000 1,163,750 New Orleans, Water Revenue 5.00 12/1/40 1,000,000 1,157,990 Maine - 1.1% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 1,500,000 Michigan - 6.6% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 1,108,540 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,005,560 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/45 2,780,000 3,283,625 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 1,000,000 1,168,380 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Second Lien Local Project Bonds) 5.00 7/1/34 1,000,000 1,161,420 Long-Term Municipal Investments - 97.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Michigan - 6.6% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 500,000 572,840 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 1,600,000 1,599,744 Minnesota - 1.5% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Care System Project) 5.00 11/15/25 2,145,000 Missouri - .7% Missouri Health and Educational Facilities Authority, Senior Living Facilities Revenue (Lutheran Senior Services Projects) 5.00 2/1/36 1,000,000 New Jersey - 6.5% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/40 1,250,000 1,381,500 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 1,120,150 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,000,000 1,010,180 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 c 1,046,360 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 6,193,559 New Mexico - 1.5% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 New York - 4.3% New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,022,210 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 2,500,000 b 2,817,225 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 4.3% (continued) New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,000,000 1,093,130 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 1,000,000 1,126,530 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,000,000 b 1,015,430 North Carolina - .7% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 Ohio - 4.3% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 1,000,000 995,950 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 4,200,000 4,275,138 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,710,720 Oregon - .7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 Pennsylvania - 2.8% JPMorgan Chase Putters/Drivers Trust (Series 3916), (Geisinger Authority, Health System Revenue (Geisinger Health System)) Non-recourse 5.13 6/1/41 2,000,000 b,f 2,241,320 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,106,380 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/36 1,000,000 1,184,230 Tennessee - 1.1% Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (Vanderbilt University Medical Center) 5.00 7/1/46 1,500,000 Long-Term Municipal Investments - 97.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 10.6% Board of Managers, Joint Guadalupe County, Hospital Mortgage Improvement Revenue (City of Seguin Hospital) 5.00 12/1/45 1,000,000 1,060,530 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/45 1,000,000 1,158,830 Clifton Higher Education Finance Corporation, Education Revenue (International Leadership of Texas) 5.75 8/15/45 1,000,000 1,066,110 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,139,600 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 1,500,000 1,547,535 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/49 8,000,000 c 1,870,960 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,750,590 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 0.90 7/1/32 975,000 g 892,125 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) (Prerefunded) 6.25 8/15/19 1,000,000 d 1,164,260 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 150,000 161,411 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.75 1/1/18 1,025,000 d 1,104,407 Tarrant County Cultural Education Facilities Finance Corporation, Retirement Facility Revenue (Buckingham Senior Living Community, Inc. Project) 5.25 11/15/35 1,000,000 1,067,140 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (Blueridge Transportation Group, State Highway 288 Toll Lanes Project) 5.00 12/31/50 1,000,000 1,142,200 Texas Public Finance Authority Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,303,460 Virginia - 1.1% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 155,000 162,595 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Virginia - 1.1% (continued) Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/45 1,000,000 b 1,077,300 Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) (Green Bonds) 5.00 7/1/45 500,000 b 538,650 U.S. Related - 1.8% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,976,341 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,000,000 1,018,270 Total Investments (cost $145,026,917) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $18,641,787 or 11.36% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Non-income producing—security in default. f Collateral for floating rate borrowings. g Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 158,832,522 1,199,960 Liabilities ($) Floating Rate Notes †† - (1,000,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity NOTES Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At May 31, 2016, accumulated net unrealized appreciation on investments was $15,005,565, consisting of $17,940,298 gross unrealized appreciation and $2,934,733 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 By: /s/ James Windels James Windels Treasurer Date: July 21, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
